 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEast Side Sanitation Service, Inc. and InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Local 20. Case8-CA-9780June 30, 1977DECISION AND ORDER REMANDINGTHE PROCEEDING TO THEADMINISTRATIVE LAW JUDGEBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn December 29, 1976, Administrative Law JudgeElbert D. Gadsden issued the attached Decision inthis proceeding. Thereafter, General Counsel filedexceptions and Respondent filed cross-exceptions, ananswering brief, and a brief in support of theDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.The Administrative Law Judge ordered the com-plaint dismissed on the ground that Respondent'sannual inflow across state lines did not meet theBoard's discretionary jurisdictional standard of atleast $50,000 for a nonretail enterprise, whether suchinflow is regarded as direct or indirect.' GeneralCounsel contends that the standard was met and weshould assert jurisdiction. We agree with GeneralCounsel's contention and, accordingly, shall remandthe proceeding to the Administrative Law Judge fordecision on the merits.Although we accord little weight to the stipulateddollar amounts of direct and indirect inflow due tothe disagreement by the parties as to the amountsstipulated, it is clear that Respondent's direct andindirect inflow exceeds $5,000. In addition, in 1975,Respondent purchased 13 collection containers for$3,200 and two garbage trucks for $82,527.83. TheAdministrative Law Judge found that the trucks werenot purchased as replacements for original equip-ment but were new purchases to accommodateRespondent's expanding trash collection businessand, therefore, should be considered nonrecurringI Siemons Mailing Service, 122 NLRB 81 (1958).2 Cf. Magic Mountain, Inc, 123 NLRB 1170 (1959), in which the Boardrefused to assert jurisdiction on the basis of nonrecurring capital expendi-tures alone.3 For the reasons cited by the Administrative Law Judge, we agree thatthe trucks, which were manufactured in Indiana and were purchased byRespondent in Ohio, constitute indirect inflow.230 NLRB No. 89capital expenditures. He did not add these figures tothe stipulated amount to determine jurisdictionbecause, in his opinion, to do so "would amount tothe Board asserting jurisdiction over the Respon-dent's business almost solely on the basis of itsnonrecurring capital expenditures for the trucks andcontainers."The Board's practice, however, is to includenonrecurring capital expenses if such expenses arenot the only items of inflow. Cemetery ServiceCorporation (Parkview and Springdale Cemeteries),149 NLRB 604 (1964); Snowshoe Company, 212NLRB 535 (1974).2 Since the stipulated inflowexceeds $5,000 (not an insubstantial amount), it isclear that the containers and garbage trucks3do notconstitute the only items of inflow. Accordingly, evenif these expenses are considered nonrecurring capitalexpenditures, in accordance with our practice, weshall add the amount attributable to such expenses tothe stipulated amount to determine jurisdiction.Since the resulting total of direct and indirect inflowexceeds $50,000, we will assert jurisdiction.4The Administrative Law Judge, in dismissing onjurisdictional grounds, did not consider the unfairlabor practices alleged. Accordingly, we shall remandthis proceeding to the Administrative Law Judge fora full decision on the merits.CONCLUSION OF LAWEast Side Sanitation Service, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.ORDERIt is hereby ordered that this proceeding be, and ithereby is, remanded to Administrative Law JudgeElbert D. Gadsden for such further action as isrequired in light of our decision herein to assertjurisdiction.DECISIONSTATEMENT OF THE CASEELBERT D. GADSDEN, Administrative Law Judge: Uponan unfair labor practice charge filed on January 29, 1976, acomplaint was issued by the Regional Director for Region8 on March 3, 1976, alleging that the Respondentinterfered with, coerced, and restrained its employees bygiving them the impression they were under surveillancefor their union interest and/or activities, by so interrogat-' In view of our disposition herein, we find it unnecessary to decide if thepurchase of trucks and similar equipment should be considered asnonrecurring capital expenditures or regular operating expenses where theEmployer, as here, is engaged in the business of the collection and disposalof solid refuse.632 EAST SIDE SANITATION SERVICE, INC.ing an employee as to create the impression of surveillanceof his union interest or knowledge of union activity, and bythreatening an employee with closedown of its operations ifthe employees designated the Union their collective-bar-gaining representative, all in violation of Section 8(a)(1) ofthe Act; that the Respondent laid off and/or terminatedthe employment of several of its employees and thereafterrefused to reinstate them because it believed they hadassisted the Union and/or engaged in protected concertedactivities, in violation of Section 8(a)(3) of the Act; andthat Respondent unilaterally changed its prior wage policyof its employees and unilaterally offered its truck operatorsa bonus if they would voluntarily perform their dutieswithout assistance, in violation of Section 8(a)(5) of theAct.In its answer the Respondent not only denied theallegations set forth above but also denied the Board'sjurisdiction to litigate the allegations.This case was held before me in Toledo, Ohio, on June29 and 30, 1976. Briefs, which have been carefullyconsidered, have been received from counsel for theGeneral Counsel and counsel for the Respondent.Upon the entire record in this case and from myobservation of the witnesses, I hereby make the following:FINDINGS OF FACT1. JURISDICTIONThe Respondent is now, and has been at all timesmaterial herein, an Ohio corporation with its office andonly place of business located in Genoa, Ohio, where it isengaged in the collection and disposal of solid refuse.During the past year, the stipulated and credited evidenceof record established that the following purchases of goodswere shipped to the Respondent directly from outside theState of Ohio:$69.90-cleaning fluid parts from Elgin, Illinois.$18.02-tailgate lock rod from Detroit, Michigan.$32.00-exit safety signs from Minneapolis, Minnesota.$68.80-mesh net for trucks from Maurray Hill, NorthDakota.$141.25-lubricant grease from Atlanta, Georgia.$330.97-total purchases of goodsAs counsel for the General Counsel contends, thesepurchases clearly constitute direct inflow as defined by theBoard in Siemons Mailing Service, 122 NLRB 81 (1958),and are proper items for consideration in computingjurisdictional amount.The parties stipulated that Respondent purchased thefollowing items from suppliers located in the State of Ohiowho in turn had received such goods in an unchanged formfrom outside the State of Ohio:$448.24-paint from a dealer in Toledo, Ohio, whoreceived paint from dealers in Missouri and Iowa.I credit the testimony of Mr. Robert Leggio because, not only was Ipersuaded from his demeanor that he was testifying truthfully, but alsobecause he is a disinterested third party in this proceeding and would haveno apparent motive to be untruthful and, additionally, because the$737.35-motor oil from dealer in Toledo, Ohio, whoreceived oil from Penns Oil in Oil City, Pennsylvania.$774.18-Truck parts from dealer in Toledo, Ohio, whoreceived parts from dealer in Michigan.$2,250.06-Truck parts from dealer in Toledo, Ohio,who received them from dealer in Michigan.$797.88-Auto springs purchased from dealer inToledo, Ohio who received them from dealer inPennsylvania.$5,444.08-totalThe evidence of record does not show that any of theabove items represented a purchase of capital goods. Asthey stand on the record they appear to be recurringnecessary materials and parts used in the operation ofRespondent's business and, therefore, constitute a value of$5,444.08 of indirect inflow business as defined by theBoard in Siemons, supra, as contended by counsel for theGeneral Counsel. The combined direct inflow and indirectinflow business described above amounts to a grand totalof $5,775.05.Although the Respondent was willing to stipulate that$797.88 of the springs it purchased from Ohio SpringService were in an unchanged form, an executive represen-tative from the Ohio Spring Service, Inc., of Toledo, Ohio,testified that Respondent actually purchased springs for$1,547.35 in 1975. Of that amount, $150 was spent onlabor, which when subtracted from the total amount leavesan actual amount of $1,397.35 for springs. Since theRespondent did not dispute or refute the cost of the labor, Icredit the testimony of the Ohio Springs Service representa-tive.While the Respondent concedes that the springs pur-chased from Ohio Spring Service in Toledo were receivedby Ohio Spring Service from a manufacturer in Pennsylva-nia, it nevertheless contends that the springs were alteredand therefore ceased to be a part of the flow of commerce.However, Mr. Leggio, owner and operator of Ohio SpringsService, testified that, during the year 1975, he sold andinstalled on Respondent's trucks without charge severalheavy duty suspension springs which he received fromTriangle Auto Spring Company in DuBois, Pennsylvania,for $1,203.16. In some instances he said he replaced brokenleads in the springs for a total sales price, plus labor, of$1,203.16, including tax, on which he made no changes.The springs on which he had to make lead changes totaled$749.44 plus $33.73 tax; and for the entire year 1975Respondent's total purchases from him were $1,547.35, less$150 for labor, leaving a total of $1,397.35 spent forsprings. 'The credited evidence further established that during1975 the Respondent purchased two garbage trucks for atotal price of $78,974, plus $3,553.83 in sales tax, for a totalof $82,527.83. The trucks were manufactured in FortWayne, Indiana.According to the credited testimony of John Dooley,president of LaGrange International Trucks, Inc., ofToledo, Ohio, distributor for International Trucks, in 1975Respondent did not dispute or offer any evidence in opposition to histestimony. Consequently, I find that the Respondent paid $1,397.35 forindirect inflow purchases of springs.633 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe arranged for the purchase of the two trucks fromInternational Harvester Motor Truck Branch in ValleyView, Ohio; the trucks were in turn sold by LaGrange tothe Respondent. It further appears that the trucks were firstheld by two different dealers for a short while in theCleveland, Ohio, area before they were transferred to aLaGrange Company owned facility in Toledo. Neitherdealer in the Cleveland area ever had an automobile title tothe vehicles. International Harvester obtained the trucksfrom the prior company through a floor plan and all of thefinancial arrangements were made through its Columbia,Ohio, business office. While displaying the trucks, the priorintermediate dealers paid no interest on the loans it tookfrom International Harvester of Indiana to display thetrucks in their shops. Such sales of trucks handled throughdealers in Ohio are handled under a manufacturer'sstatement of origin, Ohio being a title State.The only change LaGrange Harvester of Toledo said itmade on the trucks, before transferring them to theRespondent, was the tires on one of the trucks, at a cost of$560, less a setoff for the original tires thereon amountingto $324. The other intermediate transfers of the trucks weresimply paper transactions between the intermediate truckdealers. The evidence further shows that, although thechassis of both trucks were manufactured in Fort Wayne,Indiana, they had to have a garbage packer placed on eachtruck. The packers were ordered by Respondent throughanother local dealer in Ohio, Fischer Truck & TrailerEquipment Company, who thereafter drove the chassis toFort Payne, Alabama, for assembly of the packers, andthen to Toledo, Ohio, as an agent for the Respondent. Theonly work performed on the packers by the Fischer TruckCompany was to check the installation of the packers.The Respondent contends that the springs purchasedfrom Ohio Spring Company should not be considereditems of inflow because the lead work performed uponthem by the seller constituted an alteration of the productexcluding them as items of inflow; that the one truck onwhich LaGrange changed the tires also constituted analteration excluding that truck from inflow for jurisdiction-al purposes; that the two trucks should not be included asindirect inflow because they were not obtained byLaGrange of Toledo directly from the manufacturer inFort Wayne, Indiana; and that, since the packers wereactually obtained by the local dealer from a manufacturerin Fort Payne, Alabama, and their assembly was checkedby the Ohio seller, Fischer Truck, such assembly of thetrucks removed them from the inclusion of inflow.FindingsBased upon the foregoing evidence of record, I concludeand find that the mere deletion of some leads from somesprings, and the insertion of new leads in substitutionthereof, is at most a minor substitution of a part (whichitself was purchased from out of State) and did notconstitute a material alteration of the springs renderingthem so entirely different from the product shipped fromout of State, as to remove them from inflow considerationfor jurisdictional purposes. John J. Harris & Scotty Harris,d/b/a Culligan Soft Water Service, 149 NLRB 2 (1964).Likewise, it does not appear plausible that the mere changeof tires on one truck could be deemed a material alteration,so significant and different that a reasonable conclusioncould be drawn that the truck was essentially no longer atruck. Nor do I conceive the mere assembly of packers onthe chassis of trucks or the checking of such installation toconstitute a break in the flow or a material alteration in theproducts so as to exclude them from indirect inflow.Rather, I view the assembly of the packers on the trucks asa necessary addition to the chassis, with neither the chassisnor the packers materially altering the other. In fact, boththe packers and the chassis arrived in Ohio in unchangedform and were only assembled on the chassis from whichthey can be disassembled.It is further observed that the packer dealer in Alabamadid not acquire an indebtedness or a dealer's title to thetruck chassis, but only authority to assemble its packersthereon pursuant to instructions from the Ohio dealer(Fischer) who was acting as an agent for the Respondent.Hence, it is clear that, as far as direct purchases go, the truckchassis came directly from Fort Wayne to the Toledo,Ohio, dealer, only making an accommodation stop in FortPayne, Alabama, under the direction of the Ohio dealer(Fischer). Thus, I find neither a material alteration of thesubject products nor a break in the flow of the truck chassisand packers. In any event, both were purchased from outof the State.Although Ohio laws might consider a retail sales dealerthe owner of a vehicle for the purpose of reselling suchvehicle to an ultimate purchaser, it was noted that the twotrucks in the instant case were on display at two differentdealers in the Cleveland area, and that there was notransfer of title of personal ownership to either dealer as isrecognized under the motor vehicle laws of the State ofOhio, or as ownership by a respondent is recognized by theBoard for jurisdictional purposes.The Respondent stipulated that it purchased 13 collec-tion containers (dumpers) for $3,200 from an Ohiocorporation, which in turn received them in an unchangedform from a corporation in Indiana. The Respondentcontends that the purchase of the containers and the trucksshould not be included in determining inflow for jurisdic-tional purposes because they represent nonrecurringcapital expenses. Specifically, the record further showsthat:In 1967 Respondent purchased two open trucks.In January 1968 Respondent purchased a sideloadpacker.In 1969 Respondent purchased a rearload packer.In 1970 Respondent purchased a packer to accom-modate an increase in business.In 1971 Respondent purchased a Chevy pickup truckto service its other trucks.In 1972 Respondent purchased two packers to keeppace with expanding business.In 1973 Respondent purchased I packer and 30containers (hook-on and off dumpers)In 1974 Respondent purchased a pickup truck as abackup truck and 23 containers (hook-on and offdumpers).In 1975 Respondent purchased two packers with alarger capacity and 13 containers (hook-on and off634 EAST SIDE SANITATION SERVICE, INC.dumpers), at which time he traded in an old 1968 and a1969 trash collection truck.Respondent said there would not be any new purchasesof trucks in 1976 because business has declined and it hasat the present time one truck which is idle at least 3 days aweek. Respondent's gross income for 1975 was $367,929.81.ArgumentsCounsel for the General Counsel contends that the abovepurchases show a relatively consistent pattern of trashcollection trucks and container purchases and that, as such,they represent recurring expenses necessary to the opera-tion of the Respondent's business. General Counsel furthercontends that, since the trucks were not the only Itype ofexpenditures involved, considering Respondent's purchasesof oil, springs, exit signs, grease, truck parts and paint, the1975 purchase of the trucks and containers are properitems for assessing the Respondent's nonretail indirectinflow, citing Cemetery Service Corporation (Parkview andSpringdale Cemeteries), 149 NLRB 604 (1964), and Snow-shoe Company, 212 NLRB 535 (1974). However, in thisregard, it is noted, as counsel for the Respondent argues,that the total admitted inflow in Cemetery Service issubstantial ($43,123) compared with the employer's pur-chases of nonrecurring capital equipment for a total of$11,097, which the Board held, when added to the $43,123inflow, was sufficient to meet the $50,000 jurisdictionalstandard. The combined totals were sufficient because the$11,097 in capital equipment also represented material usedin the employer's operation.Similarly, the Board held in Snowshoe Company, supra,that, where capital purchases are counted for purposes ofapplying the Board's nonretail inflow test, such purchaseswill be counted if they are not the only items of inflow.There, the employer made over $1 million in nonretailcapital expenditures and received over $450,000 from thesale of memberships; the combination of these nonretailand retail items of inflow surpassed the Board's jurisdic-tional standard for a nonretail business and therebyjustified the Board's asserting jurisdiction for such nonre-tail business; and, in view of the interstate character of theemployer's operations and their substantial effect oninterstate commerce, the employer was found to be anemployer engaged in commerce within the meaning of theAct.Counsel for the General Counsel argues alternativelythat, since the Respondent made other direct and indirectinflow purchases for $8,975, on my computations $9,398.91or $10,796.26, the purchases of the trucks and containers in1975 should be included in assessing Respondent's indirectinflow. However, as counsel for the Respondent points out,past decisions of the Board have included nonrecurringcapital expenditures in assessing inflow when a Respon-dent has other recurring capital expenditures of inflowwhich are substantial, citing Cemetery Service Corporation,supra; and Snowshoe Company, supra.In Magic Mountain, Inc., 123 NLRB 1170 (1959), citedby counsel for Respondent, the employer was engaged inthe construction of an amusement park and had receivedcapital goods in connection with such construction valuedat more than $100,000 which was shipped directly to itfrom sources outside of the State. Since the constructionwas to be completed within a 12-month period and all suchpurchases of capital goods would then cease, the Boardheld that it had long since established that it would notassert jurisdiction over an employer's business on the basisof nonrecurring capital expenditures alone and that, sincethe present employer's operation, aside from its capitalexpenditures, did not have sufficient impact on interstatecommerce to warrant assertion of jurisdiction at that time,jurisdiction was not asserted.Accordingly, I conclude and find that the Respondent'sout-of-state purchases of goods and materials used in themaintenance and operation totaling either $8,975.00,$9,398.91, or $10,796.26, demonstrates the intrastate char-acter of the Respondent's business as well as theirinsubstantial effect on interstate commerce. To add toeither one of the above-stated totals Respondent's capitalexpenditures in the amount of $82,527.83 (for purchase oftwo trash collection trucks in 1975) would amount to theBoard assertingjurisdiction over the Respondent's businessalmost solely on the basis of its nonrecurring capitalexpenditures for the trucks and containers.Analysis and ConclusionThe priority and possibly the dispositive questionpresented for determination in this case is whether theRespondent's business operations so affects the flow ofcommerce as to justify the Board's discretionary assertionof jurisdiction over the dispute herein. An examination ofthe evidence of record, which is essentially free of conflict,clearly establishes that the Respondent's business opera-tion is primarily local in nature and scope. More specifical-ly, the Respondent is engaged in the business of collectingand disposing of solid waste for about 750 residential and250 commercial customers. Its sphere of operation coversan area of 50 miles, including the counties of Lucas, Wood,Ottawa, and Sandusky, surrounding Toledo, Ohio. Re-spondent has approximately six collection trucks on whichtwo and, on some occasions three, men are assigned tocollect and empty the trash into the trucks. The trash isthen compacted in the trucks and transported to a landfillwhere it is dumped.The record further shows that during the year 1975Respondent purchased direct and indirect inflow goodsand materials used in the maintenance and operation of itstrucks for a value of $5,775.05. It also purchased directly orindirectly from out of State 13 trash containers used inconjunction with its trucks for a value of $3,200, bringingthe total of such out-of-state purchases to $8,975.05.During the same period, the Respondent also purchased oilfrom an Ohio dealer, of which $423.86 is estimated to havebeen paid for oil obtained from out of State, thus possiblybringing its total direct and indirect inflow purchases to$10,796.26. The parties agree that neither the $8,975.05total nor what would result in the partially disputed$10,796.26 total satisfies the Board's $50,000 jurisdictionalstandard.Counsel for the General Counsel contends, however,that, when either of the above-described total purchases isadded to the Respondent's indirect inflow purchase of two635 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrash collection trucks for $82,527.83, the Board's jurisdic-tional standard of $50,000 is more than satisfied andjurisdiction should be asserted herein to effectuate thepolicies of the Act. On the contrary, counsel for theRespondent argues that jurisdiction should not be assertedherein because the two trash collection trucks purchased bythe Respondent were not items of indirect inflow becausethe seller (LaGrange International Trucks of Toledo) didnot receive the trucks directly from out of State but, rather,through two prior intermediate dealers within the State,and therefore the trucks were removed from inflowcommerce. In support of its position counsel for theRespondent cites the Board's decision in Kingsbury ElectricCooperative, Inc., 138 NLRB 577 (1962). However, myreading of the Kingsbury case does not reveal any languageused by the Board which restricts the meaning of indirectinflow commerce to one intermediate dealer between theoriginal out-of-state source and the ultimate purchaser.Counsel for the Respondent further contends that thetwo trash collection trucks should not be considered a partof indirect inflow because they constitute a nonrecurringcapital expenditure. On direct and cross examination bycounsel for the General Counsel with respect to thequantity and frequency of Respondent's purchases orreplacements of trucks, the following information wasadduced:In 1967 Respondent purchased two open trucks.In January 1968 Respondent purchased a sideloadpacker.In 1969 Respondent purchased a rearload packer.In 1970 Respondent purchased a packer for increasein business.In 1971 Respondent purchased a Chevy pickup truckto service its other trucks.In 1972 Respondent purchased two packer trucks tokeep pace with its business expansion.In 1973 Respondent purchased 1 packer and 30containers (hook-on dumpers).In 1974 Respondent purchased a backup, pickuptruck and 23 containers to remove a greater volume ofrefuse.It traded in two old trucks, a 1968 and a 1969, to get thelarger packer trucks as an economy move to accommodategreater collection.Respondent's president, Elmer F. Asmen, crediblytestified that all of the above truck purchases were made toaccommodate his expanding business or to carry out itsoperation more economically, and that only two of his oldtrucks (1968 and 1969) were traded in to acquire the largercapacity packers. Otherwise, he stated, none of thepurchases was a replacement for trucks on hand. Hefurther testified that he would not be making any newpurchases in the immediate future (1976) because businesshas declined and he now has one truck that is idle about 3days a week. His testimony was not disputed or refuted.Therefore I find, as counsel for the Respondent argues,that since the above-described purchases were not replace-ments of original equipment within each given year, theywere in fact new purchases to accommodate the Respon-dent's expanding trash-collecting business. Under thesecircumstances the purchases were nonrecurring capitalexpenditures which the Board has traditionally excludedfrom the computation of direct and indirect inflow.Although the evidence does not itemize the price of each ofRespondent's purchases during the years 1967 -75, it isreasonable to conclude that the purchase of a packer by theRespondent in prior years did not cost more than the priceof one of the packers (approximately $41,263.41) which itpurchased in 1975. In all probability the price of suchpackers was several thousand dollars less than one of thepackers Respondent purchased in 1975. Such pricesprobably continued to increase on a graduated basiscommensurate with inflation over the years up to 1975.Considering these factors, it is reasonable to concludethat the only year in which the Respondent's truckpurchases, combined with his other direct inflow purchas-es, possibly exceeded $50,000 was the year 1972, when itpurchased two packers. But even this conclusion isspeculative, irrespective of how reasonable. Nevertheless,assuming arguendo that Respondent's truck and containerpurchasers in 1972 exceeded $50,000, that being the onlyyear between 1967 and 1975 that the purchase of twotrucks occurred, I cannot thereupon conclude by reason ofthe fact that Respondent made similar purchases in 1975that such expenditures are representative of its annualpurchases, so as to eliminate such purchases from the realclassification of nonrecurring capital expenditures. Thisconclusion is particularly true when it is observed that theevidence fails to show that any of Respondent's purchasesover the years were actually made for the replacement oftrash collection equipment.Even the 1968 and 1969 trucks which Respondent tradedin were established to have been smaller trucks not havingthe volume or capacity to accommodate the amount ofrefuse the two large compactors were purchased toaccommodate. Thus, the evidence appears to support theRespondent's explanation that the purchases were made tokeep pace with its expanding business and were not anannual recurring expense. This fact is further confirmed bythe evidence which shows that many of the Respondent'strucks purchased in prior years have not been replaced. Itherefore conclude and find that the Respondent's pur-chase of the 2 packers and probably the 13 containers in1975 were nonrecurring capital expenditures, since suchexpenditures were not made annually. International Unionof Operating Engineers, Local 428, AFL-CIO, et al.,(William A. Ralston), 169 NLRB 184 (1968). Certainly ithas not been shown that such purchases will be made in thenear future (1976).Moreover, it is clearly established by the creditedevidence that Respondent's business does not require thepurchase or replacement of two compactor trucks eachyear; that further expansion of business at this time is notforeseeable; that business is on the decline with onecollection truck standing idle 3 days a week; and that therecord of Respondent's past truck (capital equipment)purchases for a value of more than $50,000 in a given yearwas not a consistent pattern of purchases. I therefore findthe evidence insufficient to conclude and find thatRespondent's capital expenditures in 1975 or in other years(retrospectively, or apparently prospectively) constituted a636 EAST SIDE SANITATION SERVICE, INC.representative period of Respondent's annual purchases.Since Respondent's annual inflow purchases do not total$50,000 or more, I further find that it will not effectuate thepolicies of the Act to assert jurisdiction at this time.Accordingly, I find that Respondent is not engaged incommerce within the meaning of Section 2(6) and (7) of theAct, and I shall recommend that the complaint herein bedismissed in its entirety.Upon the basis of the foregoing findings of fact andconclusions of law and upon the record relating tojurisdictional facts in this case, I make the followingrecommended:ORDERThe complaint in this matter is dismissed in its entirety.637